DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
1. Claims 1-11, 13, 14 and 16 are allowed.
2. The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia,  
 stacked structures include a first outermost structure, a second outermost
structure, and one or more intermediate structures between the first outermost structure and the second outermost structure in a stacking direction of the stacked structures,
in the first outermost structure, first connection part is spaced apart from a first end of the conductive track that faces the first connection part, and 
in the second outermost structure, the second connection part is spaced apart from a second end of the conductive track that faces the second connection part, the second end being opposite from the first end.
Claim 13 recites, inter alia,  
 in the stacking direction of the stacked structures, the first insulating layer, the conductive track, and the second insulating layer are arranged in first order in the outermost structure, and are arranged in second order reverse to the first order in the remaining other structures of the plurality of stacked structures.
The reference of record does not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132. The examiner can normally be reached M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.B/Examiner, Art Unit 2837  


/ELVIN G ENAD/Supervisory Patent Examiner, Art Unit 2837